Title: From Alexander Hamilton to Jean Baptiste de Ternant, 22 February 1792
From: Hamilton, Alexander
To: Ternant, Jean Baptiste de



Sir
Treasury DepartmentFebruary 22d. 1792

I have the honor to acknowlege your letter of yesterday.
You will find enclosed warrants on the Treasurer for the sums you desire, that is to say, one in favour of yourself for Eight thousand three hundred and twenty five Dollars, the other in favour of Mr. De la forest, Vice Consul General of France for Twenty two thousand Dollars. The amounts of these warrants will be paid by the Treasurer at sight.
These sums will be liquidated into livres, as you desire, and the intrinsic par of the metals in the two countries will govern to operate as a payment on account of the debt due from the U States to your Government.
In making this payment I derive pleasure from the idea of any accomodation which may result from it at the particular conjuncture; and I assure you of a cordial disposition on my part to cooperate in any extension which may be requisite and practicable.
I have the honor to be with sincere sentiments of respect and esteem   Sir   Your obedient servant
Alexander Hamilton
Mr TernantMinister Plenipotentiary of France
